PER CURIAM.
Kelvin Watford seeks to appeal the district court’s order denying his motion for *946reconsideration of the denial of 42 U.S.C. § 1983 complaint. The notice of appeal was received in the district court shortly after expiration of the appeal period. Because Watford is incarcerated, the notice is considered filed as of the date it was properly delivered to prison officials for mailing to the court. Fed. R.App. P. 4(c)(1); Houston v. Lack, 487 U.S. 266, 108 S.Ct. 2379, 101 L.Ed.2d 245 (1988). The record does not reveal when Watford gave the notice of appeal to prison officials for mailing. Accordingly, we remand the ease for the limited purpose of allowing the district court to obtain this information from the parties and to determine whether the filing was timely under Fed. R.App. P. 4(c)(1) and Houston v. Lack. The record, as supplemented, will then be returned to this court for further consideration.

REMANDED.